STATEMENT OF REASONS FOR ALLOWANCE
	The following examiner’s statement of reasons for allowance: Although the claimed design bears a strong resemblance to existing known designs for transparent cosmetic/toiletry bags (“Wobe” and “Black Transparent” on amazon.com.au as examples), the combination of opaque bottom surface, the D-ring strap connection points located on the left and right sidewall of the bag having a hook and loop flap, and a removable shoulder strap work to patentably distinguish the claimed design over the cited prior art. 
 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, in avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

References
The references are cited as art of record. Applicant may view and obtain copies of the cited U.S Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html.  As per the requirement under MPEP 707.05(a), copies of cited foreign patent document and/or non-patent literature (NPL) will be furnished with the Office action.
Conclusion
            The claimed design is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to April Rivas whose telephone number is (571) 270-0232. The examiner can normally be reached Monday-Friday at 9:00 a.m. to 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (877) 217-9197 (toll-free).

/APRIL RIVAS/
April Rivas
Primary Patent Examiner
Art Unit 2921